Pursuant to Ind. Appellate Rule 65(D),

                                                          FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                     Mar 05 2012, 8:31 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                   CLERK
                                                             of the supreme court,
                                                             court of appeals and
                                                                    tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JEFFREY D. STONEBRAKER                          GREGORY F. ZOELLER
Clark County Chief Public Defender              Attorney General of Indiana
Jeffersonville, Indiana
                                                MONIKA PREKOPA TALBOT
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BRENDA S. HANNA,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
               vs.                              )      No. 10A01-1105-CR-277
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                      APPEAL FROM THE CLARK SUPERIOR COURT
                          The Honorable Jerome F. Jacobi, Judge
                              Cause No. 10D02-1002-FD-70


                                       MARCH 5, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION


BARTEAU, Senior Judge
                              STATEMENT OF THE CASE

       Brenda Hanna appeals her conviction for Class D felony possession of a narcotic

drug. Ind. Code § 35-48-4-6(a) (2006). We affirm.

                                           ISSUE

       Hanna presents one issue, which we restate as: whether the trial court abused its

discretion in the course of admitting evidence at trial.

                        FACTS AND PROCEDURAL HISTORY

       One evening in February 2010, Officer John Hartman of the Jeffersonville Police

Department saw a vehicle turning from Plank Road onto Main Street. The driver, later

identified as Hanna, failed to signal the turn. Officer Hartman initiated a traffic stop.

Upon approaching the vehicle, Officer Hartman saw Hanna, who was almost fifty years

old, and a male passenger who appeared to be roughly twenty years younger. Officer

Hartman asked Hanna for her driver’s license, registration, and proof of insurance.

Hanna gave Officer Hartman her driver’s license but had only an expired registration and

no proof of insurance. Officer Hartman returned to his vehicle and ran the information

on Hanna and her passenger. He received an alert over the radio from Officer Denver

Leverett, a narcotics enforcement officer, that Hanna had been known to use heroin.

While Officer Hartman continued to check Hanna’s information, Officer Leverett and

Sergeant Greg Sumler arrived to assist him. Hanna’s information came back showing

that she was a valid licensed driver.

       Officer Hartman returned to Hanna, and when she was still unable to produce any

valid proof of insurance, he asked her to exit the vehicle. They went to the rear of her

                                              2
vehicle to talk.   Officer Hartman explained that if she could not provide proof of

insurance, he would have to issue a citation and tow the vehicle. Tr. p. 76. Officer

Hartman asked about the age difference between Hanna and her passenger. Hanna

responded that they were in a relationship and that they were not doing anything illegal.

Officer Hartman then asked for consent to search the vehicle, and Hanna consented. At

some point before he searched the vehicle, Officer Hartman told Hanna that he would be

looking for heroin. Id. at 89-90.

       Hanna’s purse was sitting open on the driver’s seat. Inside the purse, Officer

Hartman found a small change purse containing two plastic baggies with a white

powdery residue. When Officer Hartman told Hanna what he had found, Hanna said that

she had previously had a heroin problem and that she had forgotten that the heroin was

still in her purse. Officer Hartman then performed a field test on the substance, which

came back positive for heroin. Hanna was placed under arrest.

       The State charged Hanna with Class D felony possession of a narcotic drug.

Hanna filed a motion to suppress evidence of the heroin found in her purse, which was

denied after a hearing. At a jury trial, Hanna objected to evidence of the heroin, but the

trial court overruled her objections. The jury found Hanna guilty as charged, and the trial

court sentenced her to three years in the Department of Correction. Hanna now appeals.

                             DISCUSSION AND DECISION

       Although Hanna originally challenged the evidence of the heroin through a motion

to suppress, she now challenges this evidence on appeal following a completed trial. The

issue is therefore properly framed as whether the trial court abused its discretion by

                                            3
admitting the challenged evidence at trial. See Collins v. State, 822 N.E.2d 214, 218 (Ind.

Ct. App. 2005), trans. denied. Our standard of review of rulings on the admissibility of

evidence is essentially the same whether the challenge is made by a pre-trial motion to

suppress or by trial objection. Id. We do not reweigh the evidence, and we consider any

conflicting evidence in favor of the trial court’s ruling. Id. However, we must also

consider the uncontested evidence favorable to the defendant. Id.

       Hanna does not challenge the initial stop of her vehicle, nor could she do so.

Police officers may stop a vehicle when they observe minor traffic violations. State v.

Quirk, 842 N.E.2d 334, 340 (Ind. 2006). A traffic violation, however minor, creates

probable cause to stop a vehicle. Id. Officer Hartman’s observation of Hanna turning

without signaling justified the initial stop in this case. See Ind. Code § 9-21-8-25 (1991)

(providing that a driver must signal before turning or changing lanes).

       Instead, Hanna contends that the search of her vehicle violated her rights under the

Fourth Amendment to the United States Constitution and Article 1, Section 11 of the

Indiana Constitution because her consent to search was not voluntary. Specifically,

Hanna claims that her consent was obtained only after Officer Hartman “unreasonably

detained her . . . beyond the time necessary to complete his investigation of the infraction

for which she was stopped.” Appellant’s Br. p. 6. A search warrant is generally a

prerequisite to a constitutionally proper search and seizure.       Callahan v. State, 719

N.E.2d 430, 434 (Ind. Ct. App. 1999). In cases involving a warrantless search, the State

bears the burden of proving an exception to the warrant requirement. Id. A valid consent

to search is an exception to the warrant requirement. Id. The theory underlying this

                                             4
exception is that, when an individual gives the State permission to search his or her

person or property, the governmental intrusion is presumably reasonable. Id. We first

address whether Hanna was unreasonably detained and then address whether her consent

was voluntary.

       Hanna argues that she was unreasonably detained when Officer Hartman extended

the duration of the stop by waiting for backup officers and asking a question unrelated to

the purpose of the stop. During the stop, Officer Hartman asked Hanna about the age

difference between her and her passenger. Hanna claims that Officer Hartman lacked

reasonable suspicion to ask this question and that it unreasonably extended the duration

of the stop. However, the Seventh Circuit has held that because questions are neither

searches nor seizures, an officer need not demonstrate justification for each inquiry.

United States v. Childs, 277 F.3d 947, 949 (7th Cir. 2002). “Questions asked during

detention may affect the reasonableness of that detention (which is a seizure) to the extent

that they prolong custody, but questions that do not increase the length of detention (or

that extend it by only a brief time) do not make the custody itself unreasonable . . . .” Id.

Officer Hartman’s brief question unrelated to Hanna’s failure to signal and failure to

provide proof of insurance did not unreasonably extend the duration of the stop or

otherwise violate the Fourth Amendment or Article 1, Section 11 of the Indiana

Constitution. See State v. Washington, 898 N.E.2d 1200, 1205, 1208 (Ind. 2008) (where

officer initiated traffic stop based on observation of defendant repeatedly driving moped

left of center and suspicion that defendant was under eighteen and not wearing goggles or

helmet as required by statute, officer’s question as to whether defendant had any drugs on

                                             5
his person did not violate Fourth Amendment or Article 1, Section 11 of the Indiana

Constitution).

       We also disagree with Hanna’s claim that Officer Hartman extended the duration

of the stop by waiting for backup officers. At trial, Officer Hartman testified that he was

running Hanna’s information while waiting for an additional unit:

       Uh, I went back to my vehicle and began to uh run information, check her
       [d]river’s [l]icense through dispatch, uh go ahead and verify the plates on
       the vehicle, all that good stuff. Um, and then uh waited for an additional
       unit to get there. Uh while I was still seated in my vehicle checking her
       information such as the [d]river’s [l]icense and [r]egistration, two
       [o]fficer[s] from the Jeffersonville Police Department did arrive to assist
       me . . . .

Tr. pp. 74-75. The fact that Officer Hartman waited for an additional unit to arrive

therefore did not extend the duration of the stop. We conclude that Hanna was not

unlawfully detained at any point during the stop.

       We note that Hanna assumes that Officer Hartman waited for backup officers to

arrive, asked a question unrelated to the purpose of the stop, and asked for consent to

search only after Officer Hartman was done dealing with her failure to signal and her

failure to provide proof of insurance. See Appellant’s Br. p. 11. Our review of the

record, however, reveals that Officer Hartman had not yet completed the purpose of the

stop. After Officer Hartman ran Hanna’s information, he gave her another chance to

provide proof of insurance, informed her that he would have to issue a citation and tow

the vehicle, then asked about the age difference between her and her passenger and

whether she would consent to search. There is no indication that Officer Hartman issued

the citation before he asked for consent to search. In any event, the key inquiry is not

                                            6
whether Officer Hartman asked for consent before or after the purpose of the traffic stop

was terminated. See Callahan, 719 N.E.2d at 439 (rejecting defendant’s argument that

Indiana Constitution prohibits officer from seeking consent to search vehicle after

purpose of traffic stop is terminated even though officer has no independent reasonable

suspicion of illegal activity). Rather, the key inquiry is whether Hanna’s consent was

voluntary.

       A warrantless search based on lawful consent is consistent with both the Indiana

and United States Constitutions. Campos v. State, 885 N.E.2d 590, 600 (Ind. 2008). The

State has the burden of proving that the consent was in fact voluntarily given. Id.

Voluntariness is a question of fact to be determined from all the circumstances. Id. A

consent to search is valid except where it is procured by fraud, duress, fear, intimidation,

or where it is merely a submission to the supremacy of the law. Navarro v. State, 855

N.E.2d 671, 675 (Ind. Ct. App. 2006).            To constitute a valid waiver of Fourth

Amendment rights, a consent must be the intelligent relinquishment of a known right or

privilege. Id. Such waiver may not be conclusively presumed from a verbal expression

of assent unless the court determines, from the totality of the circumstances, that the

verbal assent reflected an understanding, uncoerced, and unequivocal election to grant the

officer a license that the person knows may be freely and effectively withheld. Id.

       The totality of the circumstances from which the voluntariness of a defendant’s

consent is to be determined includes, but is not limited to, the following considerations:

(1) whether the defendant was advised of his or her Miranda rights before the request to

search; (2) the defendant’s degree of education and intelligence; (3) whether the

                                             7
defendant was advised of his or her right not to consent; (4) whether the defendant has

had previous encounters with law enforcement; (5) whether the officer made any express

or implied claims of authority to search without consent; (6) whether the officer was

engaged in any illegal action before the request; (7) whether the defendant was

cooperative previously; and (8) whether the officer was deceptive as to his or her true

identity or the purpose of the search. Id.

       The evidence most favorable to the trial court’s ruling shows that Officer Hartman

neither arrested Hanna nor physically restrained her until after he discovered the heroin in

her purse. Accordingly, Officer Hartman did not advise Hanna of her Miranda rights

before the request to search, nor was such an advisement required. See id. at 678 (noting

that although defendant was not advised of his Miranda rights before request to search,

defendant was not entitled to such advisement because he was not in custody). The

record does not indicate that Hanna, who was cooperative throughout the incident, was

below average in terms of education or intelligence. It is unclear if Officer Hartman

knew whether Hanna had had previous encounters with law enforcement; however, he

was alerted by Officer Leverett that Hanna had been known to use heroin. Hanna’s

presentence investigation report shows that she has had numerous encounters with law

enforcement. There is no suggestion that Officer Hartman engaged in any illegal action

before requesting consent or that he claimed any authority to search without consent.

Officer Hartman was not deceptive about the purpose of the search and instead told

Hanna that he would be searching for heroin. Although we acknowledge that Officer

Hartman did not advise Hanna of her right not to consent, “knowledge of the right to

                                             8
refuse is but one factor in determining the voluntariness of consent to search.” State v.

Scheibelhut, 673 N.E.2d 821, 823 (Ind. Ct. App. 1996). The totality of the circumstances

shows that Hanna’s consent to search her vehicle was voluntary.

       We conclude that Hanna’s rights provided by the Fourth Amendment and Article

1, Section 11 of the Indiana Constitution were not violated. The trial court therefore did

not abuse its discretion by admitting evidence of the heroin at trial.

                                      CONCLUSION

       For the reasons stated above, we affirm Hanna’s conviction.

       Affirmed.

FRIEDLANDER, J., and BRADFORD, J., concur.




                                              9